DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 3/11/2022.  Claims 1, 3, 6, 9, 11, 13, 16, 19 and 20 have been amended.  Claims 8 and 18 have been cancelled.  Claims 1-7, 9-17, 19 and 20 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 1, method of claim 11 and media of claim 20 are within the statutory categories of invention. 
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 11 and 20 recite: 
1. A computer-implemented system for intercepting potentially erroneous electronic transaction data processing tasks, the system comprising a processor and a memory storing machine executable instructions to configure the processor for: 
receiving a processing task data set including at least one parameter for executing an electronic transaction data processing task; 
providing, to a multi-class classifier, an input data set with the at least one parameter for executing the electronic transaction data processing task and at least one data feature associated with a user profile to generate a classification probability output for each class in the multi-class classifier;  
when none of the classification probability outputs meet a threshold condition, generating signals to prevent execution of the electronic transaction data processing task; and
when the electronic transaction data processing task is to associate a new payee to the user profile: 
conducting a proximity search on clusters based on a geo-location of the user and associated with the user profile to identify one or more payee names having a highest ranking, and 
generating signals for displaying the identified one or more payee names more prominently on a user interface for selection.

Referring to the bolded limitations above, independent claims 1, 11 and 20 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 11 and 20 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 11 and 20 only recite the legal or commercial interaction of the screening potential transactions for validity for the purpose, as described in the specification in paragraph [0021] of correcting incorrect electronic interactions such as electronic fund transfers, and in paragraph [0027] of increasing client experience which falls under the business relations subheading of commercial interactions in the 2019 PEG.  Accordingly, each of claims 1, 11 and 20 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 11 and 20, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 11 and 20 of a processor and memory does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 11 and 20 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 11 and 20, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, detecting potentially erroneous or fraudulent variables in an electronic transaction using modern AI and machine learning techniques is notoriously well known as evidenced by the references cited on the PTO-892 attached to the OA dated 8/6/2021.  Moreover, the processor and memory of claims 1, 11 and 20 are known devices, as discussed in paragraphs [0102] and [0103] of the Applicant’s specification.   Accordingly, claims 1, 11 and 20 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 11 and 20 are not patent eligible.  Dependent claims 2-7, 9, 10, 12-17 and 19 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-7, 9, 10, 12-17 and 19 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the analysis of existing transaction variables and machine learning techniques (2B).  Further, dependent claims 2-7, 9, 10, 12-17 and 19 merely refine the abstract idea without making an improvement to technology as they only gather and analyze information using conventional techniques and display the result (2A2, please see MPEP 2106.05(a)) using known transaction parameters algorithms (2B).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, 11-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 2019/0385175) in view of Milam (US 2013/0311362).
Claim 1 recites:
A computer-implemented system for intercepting potentially erroneous electronic transaction data processing tasks, the system comprising a processor and a memory storing machine executable instructions to configure the processor for: (Chamberlain, Fig. 1, [0016], system 100, provider computing system 104; Fig. 2, [0032], processor 234, memory 236 storing computer code for facilitating processes)
receiving a processing task data set including at least one parameter for executing an electronic transaction data processing task; (Chamberlain, Fig. 4, [0048], receive request to process an electronic transaction at 405)
providing, to a multi-class classifier, an input data set with the at least one parameter for executing the electronic transaction data processing task and at least one data feature associated with a user profile to generate a classification probability output for each class in the multi-class classifier;  (Chamberlain, Fig. 4, [0048], identify anomaly at 410) 
when none of the classification probability outputs meet a threshold condition, generating signals to prevent execution of the electronic transaction data processing task; and  (Chamberlain, Fig. 4, [0049], in response to detecting anomaly, notification is sent to user device at 415 for pending transaction; Fig. 3, [0045], decline 330 pending transaction)  
when the electronic transaction data processing task is to associate a new payee to the user profile: (Chamberlain, Fig. 1, [0018], system 104 can identify beneficiary information for new trading partner; Fig. 3, [0044], [0045], dashboard 300 to verify beneficiary)
conducting a proximity search on clusters based on a geo-location of the user and associated with the user profile to identify one or more payee names having a highest ranking, and (Chamberlain, [0036], discusses risk analysis circuit 244 analyzes attributes of transaction including location of user and beneficiary.  Chamberlain does not specifically disclose conducting a proximity search on clusters based on a geo-location of the user and associated with the user profile to identify one or more payee names having a highest ranking.  Milam, Fig. 3, [0046], discusses list of biller candidates 322 that are most similar to payee information, where Milam, [0048], discloses listing the highest biller candidate, and where Milam, Fig. 4, [0052], uses address to calculate match scores.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Chamberlain to include a ranked list of biller candidates according to location as disclosed in Milam in order to verify payee information as discussed in Milam, [0007], and Chamberlain, [0045].   Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Milam in Chamberlain since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both references are in the field of analyzing potential transaction and one of ordinary skill in the art would recognize the combination to be predictable.) 
generating signals for displaying the identified one or more payee names more prominently on a user interface for selection.  (Chamberlain, [0045], dashboard 300 displays map to allow user to verify the beneficiary of the transaction and accept 320 the transaction.  Although Chamberlain obviates the above-noted feature since the claim recites “one or more”, it is further respectfully noted that Milam, [0019], discusses reporting a list of the highest scoring billers and their corresponding confidence scores.  If necessary, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the dashboard of Chamberlain to include one or more payees with their confidence scores as disclosed in Milam in order to verify payee information as discussed in Milam, [0007], and Chamberlain, [0045].)
Claims 11 and 20 correspond to claim 1 and are rejected on the same grounds.  Regarding claim 11, Chamberlain, Fig. 4, method.  Regarding claim 20, Chamberlain, [0004], CRM.
Claim 2 recites:
The system of claim 1, wherein the processing task data set is received via one or more input fields on an electronic transaction data processing task user interface.  (Chamberlain, Fig. 2A, [0023], input circuit 210 of user device 210; Fig. 4, [0048], receive request to process an electronic transaction at 405 where electronic transaction may correspond to a payment or transfer of funds from a user of the user device to a beneficiary)
Claim 12 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The system of claim 2, wherein generating signals to prevent the execution of the electronic transaction data process task comprises generating signals for outputting a message via the electronic transaction data processing task user interface, the message indicating that at least one aspects of the processing task data set is potentially erroneous.  (Chamberlain, Fig. 4, [0049], at 415 dashboard provides detailed information about the electronic transaction and one or more reasons for detecting the anomaly associated with the electronic transaction)
Claim 13 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The system of claim 1, wherein the instructions configure the processor for: transmitting the electronic transaction data processing task for execution when: at least one of the classification probability outputs meets the threshold condition, or an input is received indicating that the potentially erroneous electronic transaction data processing task is to be executed.  (Chamberlain, Fig 2B, [0037], [0038], risk analysis circuit 210 and threshold limits or values; Fig. 4, [0050], receive user input at 420 including to proceed with payment)
Claim 14 corresponds to claim 4 and is rejected on the same grounds.
Claim 9 recites:
The system of claim 1, wherein at least one data feature associated with a user profile comprises at least one of: a geo-location and a user demographic.  (Chamberlain, Fig. 2B, [0037], transaction history includes that user generally initiates transactions on a certain date, time, location; analysis circuit 244 analyzes available information including business or industry of user and beneficiary)
Claim 19 corresponds to claim 9 and is rejected on the same grounds.

Claims 5-7, 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 2019/0385175) in view of Milam (US 2013/0311362) and further in view of Grigoryan (US 2017/0195436).
Claim 5 recites:
The system of claim 1, wherein the multi-class classifier is based on an unsupervised clustering on dimensions associated with data fields in the processing task data set or data fields associated with the user profile.  (Chamberlain, [0014], [0036], pattern mining and machine learning; see also [0012], AI system, [0038], [0039], data mining and machine learning.  Although the pattern mining and machine learning of Chamberlain reads on unsupervised clustering, Chamberlain and Milam do not specifically disclose the term “unsupervised clustering”.  The related art reference Grigoryan (US 2017/0195436), [0045], discusses applying unsupervised clustering to transactions based on time and amount.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the machine learning of Chamberlain to include unsupervised clustering as discussed in Grigoryan so that transactions may be scored according to clustering algorithms as discussed in Grigoryan, [0015].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Grigoryan in Chamberlain as modified by Milam since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, all three references are in the field of analyzing potential transaction and one of ordinary skill in the art would recognize the combination to be predictable.)
Claim 15 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The system of claim 5 wherein the electronic transaction data processing task is for executing an electronic bill payment, and wherein the dimensions include at least one of: a payee, a date of bill payment, a payment amount, or the geo-location associated with the user profile.  (Chamberlain, Fig. 2A, [0027], pay bills in response to user input; [0017], transaction information includes transaction type, location where the transaction was initiated, amount, date, time, beneficiary information, beneficiary location or address, beneficiary industry or business, and/or the like)
Claim 16 corresponds to claim 6 and is rejected on the same grounds.
Claim 7 recites:
The system of claim 5, wherein the multi-class classifier is trained using clusters form the unsupervised clustering as labels.  (Chamberlain, Fig. 2B, [0036], attributes include time and date of the transaction, location where the transaction was initiated, beneficiary information, e.g., name, business, industry and location, monetary amount of the transaction, transaction frequency, purpose of the transaction, any suitable attributes that are available to or learned, e.g., via data mining or machine learning, by the provider computing system 104 as more transaction data is enriched or standardized.  As noted above with respect to claim 5, Grigoryan was relied on to specifically disclose unsupervised clustering.  Grigoryan [0045], discusses applying unsupervised clustering to transactions based on time and amount.  It would have been obvious to a person of ordinary skill in the art at the time of filing to apply the attributes of Chamberlain to the unsupervised clustering algorithms discussed in Grigoryan so that transactions may be scored according to clustering algorithms as discussed in Grigoryan, [0015].)
Claim 17 corresponds to claim 7 and is rejected on the same grounds.
Claim 10 recites:
The system of claim 7, wherein the instructions configure the processor for: conducting the unsupervised clustering and training the multi-class classifier using the clusters as labels.  (Chamberlain, Fig. 2B, [0036], attributes include time and date of the transaction, location where the transaction was initiated, beneficiary information, e.g., name, business, industry and location, monetary amount of the transaction, transaction frequency, purpose of the transaction, any suitable attributes that are available to or learned, e.g., via data mining or machine learning, by the provider computing system 104 as more transaction data is enriched or standardized.  As noted above with respect to claim 5, Grigoryan was relied on to specifically disclose unsupervised clustering.  Grigoryan [0045], discusses applying unsupervised clustering to transactions based on time and amount.  It would have been obvious to a person of ordinary skill in the art at the time of filing to apply the attributes of Chamberlain to the unsupervised clustering algorithms discussed in Grigoryan so that transactions may be scored according to clustering algorithms as discussed in Grigoryan, [0015].)

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(a), this rejection has been withdrawn in view of the amendments to the claims removing the word “electronic”.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes legal and commercial interactions. The screening of potential transactions for validity for the purpose, as described in the specification in at least paragraph [0027], of increasing client experience falls under the business relations subheading of commercial interactions in the 2019 PEG.  Moreover, referring to paragraph [0021] of the specification, the correction of incorrect electronic interactions such as electronic payments and transfers is a legal interaction as required by Electronic Fund Transfers Act, and Regulation E (33(C)(2) Remedies) specifically notes remittance transfer providers are encouraged to develop security procedures to limit risk.  Regarding the comments concerning “receiving a processing task data set... and providing an input data set for executing an electronic transaction data processing task" and “conducting a proximity search on clusters based on a geo-location of the user and associated with the user profile to identify one or more payee names having a highest ranking, and generating signals for displaying the identified one or more payee names more prominently on a user interface for selection”, it is respectfully noted that computer processes, which are performed on generic computer components, does not preclude the claim from reciting an abstract idea.    
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, “receiving a processing task data set including at least one parameter for executing an electronic transaction data processing task; providing, to a multi-class classifier, an input data set to generate a classification probability output for each class in the multi-class classifier; when none of the classification probability outputs meet a threshold condition, generating signals to prevent execution of the electronic transaction data processing task, and conducting a proximity search on clusters based on a geo-location of the user and associated with the user profile to identify one or more payee names having a highest ranking, and generating signals for displaying the identified one or more payee names more prominently on a user interface for selection”, does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Please also see MPEP 2106.05(f) which further discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  Regarding the comments regarding technical improvement, the Examiner respectfully disagrees.  Please see MPEP 2106.05(a) which notes that accelerating an analyzing process where the increased speed comes solely from the capabilities of a general purpose computer has been found to be insufficient to show an improvement in computer-functionality.  Regarding the citation to Example 40, no arguments were presented as to how the present claims relate to adaptive monitoring of network traffic data as in Example 40. 
Regarding Step 2B, no arguments were presented regarding Step 2B.   
Regarding the rejections under 35 U.S.C. 102 and 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant’s arguments with respect to claims 1, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Grassadonia (US 9,595,031) discusses payment via a messaging application, Title.
Federal Register, Electronic Fund Transfers (Regulation E), February 7, 2012.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272 6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                          /GREGORY HARPER/Examiner, Art Unit 3692